
	
		II
		111th CONGRESS
		1st Session
		S. 1327
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Johnson (for himself
			 and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reauthorize the public and Indian housing drug
		  elimination program of the Department of Housing and Urban Development, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public and Indian Housing Crime
			 and Drug Elimination Program Reauthorization Act of
			 2009.
		2.Amendment to
			 short title
			(a)In
			 generalThe Public and Assisted Housing Drug Elimination Act of
			 1990 is amended by striking the chapter designation and heading and all that
			 follows through section 5121 (42 U.S.C. 11901 note; 102 Stat. 4301; 104 Stat.
			 4245) and inserting the following:
				
					2Public and Indian
				Housing Crime and Drug Elimination Program
						5121.Short
				titleThis chapter may be
				cited as the Public and Indian Housing Crime and Drug Elimination
				Program
				Act.
						.
			(b)ReferencesAny
			 reference in any Federal, State, tribal, or local law (including regulations)
			 to the Public and Assisted Housing Drug Elimination Act of 1990
			 (42 U.S.C. 11901 et seq.) shall be considered to be a reference to the
			 Public and Indian Housing Crime and Drug Elimination Program
			 Act.
			3.Eligible
			 activitiesSection 5124(a)(6)
			 of the Public and Indian Housing Crime and Drug Elimination Program Act (42
			 U.S.C. 11903(a)(6)) (as amended by section 2(a)) is amended by striking
			 treatment programs; and inserting the following: “treatment
			 programs, except that the activities conducted under any such program and paid
			 for, in whole or in part, using a grant provided under this chapter may only
			 include—
			
				(A)providing access
				to treatment for drug abuse through rehabilitation or relapse
				prevention;
				(B)providing
				education regarding the dangers and adverse consequences of drug use or violent
				crime;
				(C)(i)assisting drug users in
				discontinuing drug use through an educational program; and
					(ii)if appropriate, referring the
				users to drug treatment programs;
					(D)providing
				after-school activities for youths for the purpose of discouraging, reducing,
				or eliminating drug use or violent crime by youths;
				(E)providing capital
				improvements for the purpose of discouraging, reducing, or eliminating drug use
				or violent crime; and
				(F)providing
				security services for the purpose of discouraging, reducing, or eliminating
				drug use or violent
				crime;
				.
		4.ApplicationsSection 5125(a) of the Public and Indian
			 Housing Crime and Drug Elimination Program Act (42 U.S.C. 11904(a)) (as amended
			 by section 2(a)) is amended—
			(1)by striking the
			 subsection designation and heading and all that follows through To
			 receive a grant and inserting the following:
				
					(a)Requirement
						(1)In
				generalTo receive a
				grant
						;
			(2)in the first
			 sentence, by inserting a comma after an Indian tribe;
			(3)in the second
			 sentence—
				(A)by striking
			 Such application and inserting the following:
					
						(2)Inclusion of
				planAn application under paragraph
				(1)
						;
				and
				(B)by striking
			 around of the housing and inserting around the
			 housing; and
				(4)by adding at the
			 end the following:
				
					(3)Development;
				agreementsEach plan submitted under paragraph (2) shall—
						(A)to the maximum
				extent practicable, be developed in coordination with relevant local law
				enforcement agencies and other local entities involved in crime prevention and
				reduction; and
						(B)include an
				agreement between the applicant and the Office of Policy Development and
				Research under which the applicant shall work cooperatively with the Office in
				carrying out section
				5129.
						.
			5.ReportsSection 5127 of the Public and Indian
			 Housing Crime and Drug Elimination Program Act (42 U.S.C. 11906) (as amended by
			 section 2(a)) is amended by adding at the end the following:
			
				(d)Effectiveness
				reportNot later than 4 years after the date of enactment of the
				Public and Indian Housing Crime and Drug
				Elimination Program Reauthorization Act of 2009, the Secretary
				shall submit to Congress a report that includes—
					(1)aggregate data
				regarding the categories of program activities that have been funded by grants
				under this chapter;
					(2)promising
				strategies relating to preventing and reducing violent and drug-related crime
				in public, Indian, and federally assisted low-income housing derived
				from—
						(A)a review of
				existing research; and
						(B)evaluations of
				programs funded by grants under this chapter that were conducted by—
							(i)the Office of
				Policy Development and Research; or
							(ii)grantees;
							(3)the means by
				which the strategies described in paragraph (2) have been incorporated
				into—
						(A)guidance provided
				to applicants under this chapter; and
						(B)regulations
				promulgated pursuant to this chapter; and
						(4)any statutory
				changes recommended by the Secretary to increase the effectiveness of grants
				provided under this
				chapter.
					.
		6.Office of Policy
			 Development and Research review and evaluation planThe Public and Indian Housing Crime and Drug
			 Elimination Program Act (as amended by section 2(a)) is amended—
			(1)by redesignating section 5129 (42 U.S.C.
			 11908) as section 5130; and
			(2)by inserting
			 after section 5128 (42 U.S.C. 11907) the following:
				
					5129.Office of
				Policy Development and Research review and evaluation plan
						(a)Review
							(1)In
				generalThe Office of Policy Development and Research established
				pursuant to section 501 of the Housing and Urban Development Act of 1970 (12
				U.S.C. 1701z–1) shall conduct a review of existing research relating to
				preventing and reducing violent and drug-related crime to assess, using
				scientifically rigorous and acceptable methods, any strategies that—
								(A)have been found
				to be effective in preventing and reducing violent and drug-related crime;
				and
								(B)are likely to be
				effective in preventing and reducing violent and drug-related crime in public
				and federally assisted low-income housing.
								(2)ReportNot
				later than 180 days after the date of enactment of the
				Public and Indian Housing Crime and Drug
				Elimination Program Reauthorization Act of 2009, the Secretary
				shall publish a written report describing the results of the review under
				paragraph (1).
							(b)Evaluation
				plan
							(1)In
				generalOn completion of the review under subsection (a)(1), the
				Office of Policy Development and Research, in consultation with housing
				authorities, social scientists, and other interested parties, shall develop and
				implement a plan for evaluating the effectiveness of each strategy (including
				new and innovative strategies and existing strategies) funded under this
				chapter that have not previously been subject to a rigorous evaluation
				methodology, as determined by the Office.
							(2)MethodologyThe
				plan developed under paragraph (1) shall require each evaluation carried out
				pursuant to the plan to use a rigorous methodology, particularly random
				assignment (where practicable), that is capable of producing scientifically
				valid knowledge regarding which program activities are effective in preventing
				and reducing violent and drug-related crime in public and other federally
				assisted low-income
				housing.
							.
			7.Authorization of
			 appropriationsSection 5130 of
			 the Public and Indian Housing Crime and Drug Elimination Program Act (as
			 amended by sections 2(a) and 6(1)) (42 U.S.C. 11908) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)In
				generalThere are authorized to be appropriated to carry out this
				chapter—
						(1)$240,000,000 for
				fiscal year 2010;
						(2)$250,000,000 for
				fiscal year 2011;
						(3)$265,000,000 for
				fiscal year 2012;
						(4)$285,000,000 for
				fiscal year 2013; and
						(5)$310,000,000 for
				fiscal year 2014.
						;
				and
			(2)by adding at the
			 end the following:
				
					(d)Set-aside for
				Office of Policy Development and ResearchOf the amounts made
				available for each fiscal year to carry out this chapter, not less than 2
				percent shall be made available to the Office of Policy Development and
				Research to carry out section
				5129.
					.
			
